Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 2, 2019

                                       No. 04-19-00239-CV

                                     Debora Alisa DARDEN,
                                            Appellant

                                                 v.

                                     Darrell Keith DARDEN,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI17644
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        The court reporter has filed a notification of late record stating the reporter’s record has
not been filed because appellant has failed to pay or make arrangements to pay the reporter’s fee
for preparing the record. It is therefore ORDERED that appellant provide written proof to this
court within ten (10) days of the date of this order that either (1) the reporter’s fee has been paid
or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See Tex. R. App. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court